ROSS, J.
Sec 8510 GC, provides as follows:
“A deed,' mortgage, or lease of any estate or interest in real property, must be signed by the grantor, mortgagor, or lessor in the presence of two witnesses, who shall attest the signing and subscribe .their names to the attestation. Such signing also must be acknowledged by the grantor, mortgagor, or lessor before a judge of a court of record in this state, or a clerk thereof, a county auditor, county surveyor, notary public, mayor, or justice of the peace, who shall certify the acknowledgment on the same sheet on which the instrument is written or printed, and subscribe his name thereto.”
Sec 8517, GC, provides:
“Nothing in this chapter contained shall affect the validity of any lease of school or ministerial lands, for any term not ex*123ceeding ten years; or of any other lands., , for any term not exceeding three years; or ( require such lease to be attested, acknowledged or recorded.”
To give the instrument the effect claimed for it by the plaintiff would be to do indirectly what is prohibited by the statute, that is, create a perpetual leasehold estate by an instrument not complying with the requirements of §8510, GC.
The instrument, as the plaintiff discovered, conveyed a right to a tenancy for two years, and thereafter from 'year to year de - terminable by either of the parties at the end of the first two years, or any succeeding years. Toussaint Shooting Club v Schawartz, et al, 84 Oh St, 440. Owen v Barre, 14 Oh Ap 104.
The terms of the instrument as to removal of the improvements are available to plaintiff, and'he may remove same.
Judgment may be entered for the defendants.
HAMILTON, J, concurs.